Citation Nr: 1531811	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation for folliculitis of the back of the neck.  

2.  Entitlement to an initial compensable rating for herpes simplex.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to August 2005.

This case was previously before the Board of Veterans' Appeals (Board) in June 2010, when it was remanded for an examination to determine the severity of the Veteran's service-connected folliculitis and herpes simplex.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the initial noncompensable ratings for the Veteran's folliculitis and herpes simplex.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since service connection became effective September 1, 2005, the Veteran has not demonstrated folliculitis on the back of his neck or herpes simplex.  

2.  Since service, the Veteran has not required intermittent systemic therapy, such as corticosteroids, or other immunosuppressive drugs for either folliculitis or herpes simplex.  


CONCLUSIONS OF LAW

1.  Since service connection became effective September 1, 2005, the criteria for an initial compensable rating for folliculitis on the back of his neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).  

2.  Since service connection became effective September 1, 2005, the criteria for an initial compensable rating for herpes simplex have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to increased ratings for his folliculitis and herpes simplex.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2006, the RO granted the Veteran's claims of entitlement to service connection for folliculitis and herpes simplex.  The RO assigned noncompensable ratings, effective September 1, 2005, the date after the Veteran's retirement from the service.  The Veteran disagreed with those percentage ratings, and this appeal ensued.  

In September 2007, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain records he identifies as relevant to his claim.  In this case, the VA has obtained records of his treatment at the Tripler Army Medical Center.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished in February 2006, July 2007, and October 2010.  It is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The RO has rated the Veteran's folliculitis and herpes simplex by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  A noncompensable rating is warranted for eczema when less than 5 percent of the entire body or less than 50 percent of exposed areas are affected, and; no more than topical therapy was required during the previous 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  Also potentially applicable in rating the veteran's eczema are the Diagnostic Codes applicable to rating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

A 10 percent rating is warranted for scars of the head, face, or neck, which are productive of one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  There are eight characteristics of disfigurement: (1) a scar 5 inches or more (13 or more centimeters) in length; (2) a scar at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) surface contour of the scar elevated or depressed on palpation; (4) a scar adherent to the underlying tissue; (5) a skin hypo or hyperpigmented in an area exceeding 6 square inches; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, DC 7800. Note (3).

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is also warranted for scars which are superficial and unstable or which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2009)).  Generally, those revisions are applicable to only claims for benefits received by the VA on or after October 23, 2008.  A Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under  diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his disability has increased since the last review.  38 C.F.R. § 4.118.  However, neither the Veteran nor his representative has made such a request.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the evidence since the Veteran's retirement from service is negative for any findings of active folliculitis or active herpes simplex.  For example, the reports of his VA examinations in February 2006, July 2007, and October 2010, and the report of his June 2009 treatment at the Tripler Army Medical Center show that his skin was clear of any rashes or lesions and that he did not have any skin symptoms.  The October 2010 the Veteran was performed by a board-certified dermatologist affiliated with the VA.  The Veteran demonstrated a few red macules on his posterior neck, which the examiner found neither disfiguring nor debilitating.  There was no evidence that they were anything but superficial in nature.  Following the examination, the examiner noted that both folliculitis and herpes simplex were chronic disorders.  However, he reported that neither was present during the examination.  The following month the Veteran's claims file was reviewed by a second VA physician who confirmed that folliculitis and herpes simplex were not present.  

The reports of the Veteran's treatment records from the Tripler Army Medical Center do confirm that as late as June 2009, the Veteran was taking acyclovir.  However, there is no evidence that he has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for the treatment of folliculitis or herpes simplex.  

In light of the foregoing, the Board finds the prepontine of the evidence against the Veteran's claims for increased ratings.  Absent manifestations of folliculitis or herpes simplex or associated systemic therapy since service, the Veteran does not meet the criteria for an initial compensable rating for either disorder.  Accordingly, the noncompensable ratings are confirmed and continued, and the appeal is denied.  

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected folliculitis on the back of his neck and/or herpes simplex.  38 C.F.R. § 3.321(b)(1) (2014).  However, absent any active manifestations of folliculitis or herpes simplex or systemic therapy since service, such a referral is not warranted.  



ORDER

Entitlement to an initial compensable rating is denied for folliculitis on the back of the neck.

Entitlement to an initial compensable rating is denied for herpes simplex.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


